United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3241
                                   ___________

Douglas K. Skokos,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
City of Fort Smith, Arkansas, doing     *
business as Fort Smith Police           *      [UNPUBLISHED]
Department; Bruce Rhoades, Sebastian *
County Prosecutor, in his official      *
capacity,                               *
                                        *
             Appellees.                 *
                                   ___________

                         Submitted: June 26, 2003
                             Filed: July 10, 2003
                                  ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

     Douglas K. Skokos (Skokos) appeals the district court’s1 order denying his
motion for a preliminary injunction. Upon careful review, we conclude the district

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
court did not abuse its discretion in denying Skokos’s motion based on his failure to
meet the factors set out in Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113
(8th Cir. 1981) (en banc). See Bandag, Inc. v. Jack’s Tire & Oil, Inc., 190 F.3d 924,
926 (8th Cir. 1999) (per curiam) (standard of review). We reject Skokos’s arguments:
(1) it was not improper for the court to consider the applicability of Younger2
abstention in assessing Skokos’s likelihood of success on the merits under Dataphase,
cf. Dataphase, 640 F.2d at 113 (court’s approach to issue of success on merits must
be flexible enough to encompass particular circumstances of each case), (2) the
district court did not err in abstaining, although the pending state action was filed
eleven days after the federal case was filed, cf. Hicks v. Miranda, 422 U.S. 332, 349
(1975) (Younger applies when state criminal proceedings are initiated against federal
plaintiffs after federal complaint is filed, but before substantial proceedings on the
merits have taken place in federal court), and (3) the district court did not improperly
refuse to consider relevant evidence or make unsupported factual findings, see
Jackson v. Fair, 846 F.2d 811, 819 (1st Cir. 1988) (evidentiary hearing is not needed
in cases depending solely on legal issues).

      Accordingly, we affirm.

      A true copy.

               Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
          See Younger v. Harris, 401 U.S. 37 (1971).
                                          -2-